                            Case 19-17982-AJC               Doc 60        Filed 06/03/20         Page 1 of 4
                                               United States Bankruptcy Court
                                               Southern District of Florida
In re:                                                                                                     Case No. 19-17982-AJC
Danny Gomez                                                                                                Chapter 13
Ana Cecilia Gomez
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 113C-1                  User: covington                    Page 1 of 2                          Date Rcvd: Jun 01, 2020
                                      Form ID: CGFD45                    Total Noticed: 28


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 03, 2020.
db/jdb          Danny Gomez,   Ana Cecilia Gomez,    20001 Coral Sea Road,    Cutler Bay, FL 33189-1529
cr             +Carmax Auto Finance,   Kelley Kronenberg Attorneys at Law,     c/o David Hicks,
                 1511 N. Westshore Blvd., Suite 400,    Tampa, FL 33607-4596
cr             +JPMorgan Chase Bank, National Association,     Kahane and Associates, P.A.,
                 8201 Peters Rd #3000,    Plantation, FL 33324-3292
95146542        Alma Ata Healthcare LLC,    1225 Alton Road,    Miami Beach, FL 33139-3809
95146543       +Baptist Health South Florida,    PO Box 830880,    Miami, FL 33283-0880
95146545       +CarMax Auto Finance,   PO Box 440609,    Kennesaw, GA 30160-9511
95156505       +CarMax Business Services, LLC,    CarMax Auto Finance,    Attn: Bankruptcy Department,
                 225 Chastain Meadows Court, Suite 210,    Kennesaw, GA 30144-5942
95146548        Emerald Palms,   12325 SW 151st Street,    Miami, FL 33186-5942
95146550       +Investments Retrievers, Inc.,    c/o Nathan A Schwartz, P.A.,    2637 E Atlantic Boulevard,
                 #40524,   Pompano Beach, FL 33062-4939
95268795        JPMorgan Chase Bank, National Association,     Chase Records Center,,
                 Attn: Correspondence Mail,     Mail Code LA4-5555,    700 Kansas Lane, Monroe,LA 71203
95146551        Kendall Credit & Business Service, Inc.,     PO Box 404665,   Atlanta, GA 30384-4665
95146552       +Mercury Credit Card,   PO Box 70168,    Philadelphia, PA 19176-0168
95146553        Nissan Motor Acceptance Corporation,    PO Box 660695,    Dallas, TX 75266-0695
95146554        Radiology Associates of South Florida,    PO Box 919336,    Orlando, FL 32891-9336
95146555        Randle Eastern Ambulance,    7255 NW 19th Street,    Suite C,   Miami, FL 33126-1223
95146556       +South Miami Cardiology, P.A.,    7330 SW 62nd Place,    Suite 310,    South Miami, FL 33143-4825

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: FLDEPREV.COM Jun 02 2020 06:48:00       Florida Department of Revenue,     POB 6668,
                 Bankruptcy Division,    Tallhassee, FL 32314-6668
ust            +E-mail/Text: USTPRegion21.MM.ECF@usdoj.gov Jun 02 2020 05:08:48         Office of the US Trustee,
                 51 S.W. 1st Ave.,    Suite 1204,    Miami, FL 33130-1614
95146544        EDI: CAPITALONE.COM Jun 02 2020 06:48:00        Capital One,   PO Box 60599,
                 City of Industry, CA 91716-0599
95205847        EDI: CAPITALONE.COM Jun 02 2020 06:48:00        Capital One Bank (USA), N.A.,
                 by American InfoSource as agent,     PO Box 71083,    Charlotte, NC 28272-1083
95146547        EDI: DIRECTV.COM Jun 02 2020 06:48:00       Direct TV,    PO Box 78626,    Phoenix, AZ 85062
95146549       +E-mail/Text: bknotice@ercbpo.com Jun 02 2020 05:09:27        Enhanced Recovery Company,
                 8014 Bayberry Road,    Jacksonville, FL 32256-7412
95225850       +E-mail/Text: bk@investment-retrievers.com Jun 02 2020 05:09:15        Investment Retrievers, Inc,
                 PO Box 4733,    El Dorado Hills CA 95762-0023
95146546        EDI: JPMORGANCHASE Jun 02 2020 06:48:00       Chase,    PO Box 78420,    Phoenix, AZ 85062
95146557        E-mail/Text: bankruptcymortgage@suntrust.com Jun 02 2020 05:08:09         SunTrust,   PO Box 305053,
                 Nashville, TN 37230-5053
95202230       +EDI: STF1.COM Jun 02 2020 06:48:00       SunTrust Bank,    Attn: Support Services,
                 P.O. Box 85092,    Richmond, VA 23286-0001
95229875       +E-mail/Text: bankruptcynotice@westlakefinancial.com Jun 02 2020 05:09:11
                 Westlake Financial Services,     4751 Wilshire Blvd, Suite 100,    Los Angeles, CA 90010-3847
95146558        E-mail/Text: bankruptcynotice@westlakefinancial.com Jun 02 2020 05:09:11
                 Westlake Financial Services,     PO BOX 76809,    Los Angeles, CA 90076-0809
                                                                                                TOTAL: 12

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 03, 2020                                            Signature: /s/Joseph Speetjens
                       Case 19-17982-AJC        Doc 60    Filed 06/03/20      Page 2 of 4



District/off: 113C-1          User: covington             Page 2 of 2                  Date Rcvd: Jun 01, 2020
                              Form ID: CGFD45             Total Noticed: 28

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 1, 2020 at the address(es) listed below:
              David E. Hicks, Esq.    on behalf of Creditor   Carmax Auto Finance tbyington@kelleykronenberg.com
              Marc Granger     on behalf of Creditor   JPMorgan Chase Bank, National Association
               mgranger@kahaneandassociates.com,
               bkecf@kahaneandassociates.com;tforeman@kahaneandassociates.com;8163622420@filings.docketbird.com;
               5456272420@filings.docketbird.com
              Nancy K. Neidich    e2c8f01@ch13miami.com, ecf2@ch13miami.com
              Office of the US Trustee    USTPRegion21.MM.ECF@usdoj.gov
              Robert Sanchez, Esq     on behalf of Debtor Danny Gomez court@bankruptcyclinic.com,
               r51375@notify.bestcase.com
              Robert Sanchez, Esq     on behalf of Joint Debtor Ana Cecilia Gomez court@bankruptcyclinic.com,
               r51375@notify.bestcase.com
                                                                                             TOTAL: 6
                           Case 19-17982-AJC                     Doc 60         Filed 06/03/20               Page 3 of 4
CGFD45 (4/23/19)




ORDERED in the Southern District of Florida on June 1, 2020




                                                                                                  A. Jay Cristol
                                                                                                  United States Bankruptcy Judge



                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov
                                                                                                                Case Number: 19−17982−AJC
                                                                                                                Chapter: 13


In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Danny Gomez                                                                   Ana Cecilia Gomez
aka Danny D Gomez                                                             aka Ana C Gomez, aka Ana Gomez, aka Ana Cecilia Saenz,
20001 Coral Sea Road                                                          aka Ana C Saenz, aka Ana Saenz
Cutler Bay, FL 33189−1529                                                     20001 Coral Sea Road
                                                                              Cutler Bay, FL 33189−1529
SSN: xxx−xx−7799
                                                                              SSN: xxx−xx−7767




                      ORDER GRANTING EX PARTE MOTION TO DISMISS CASE

     This matter is before the court on the ex parte Motion to Dismiss Case filed by the debtor. The court
having reviewed this matter and being fully advised in the premises. It is

ORDERED that:


      1. The motion to dismiss is granted and this case is dismissed.




                                                                    Page 1 of 2
                       Case 19-17982-AJC                Doc 60         Filed 06/03/20   Page 4 of 4



      2. All pending motions are denied as moot.

      3. The trustee shall file a final report prior to the administrative closing of the case.

      4. (If applicable) the debtor shall immediately pay to the Clerk, U.S. Court, C. Clyde Atkins United
         States Courthouse, 301 North Miami Avenue, Room 150, Miami, FL 33128, $0.00 for the
         balance of the filing fee as required by Local Rule 1017−2(E). Any funds remaining with the
         trustee shall be applied to this balance and the trustee must dispose of any funds in
         accordance with the Bankruptcy Code and Local Rule 1017−2(F), unless otherwise ordered by
         the court. The court will not entertain a motion for reconsideration of this order unless all
         unpaid fees are paid at the time the motion is filed.

      5. A motion to rehear, reconsider, or reinstate a dismissed case must be filed in accordance with
         the requirements of Local Rule 9013−1(E).

      6. In accordance with Local Rule 1002−1(B)(1), the clerk of court is directed to refuse to accept
         for filing any future voluntary petitions submitted by this debtor if the refiling violates a prior
         order of the court or if the petition is accompanied by an Application to Pay Filing Fee in
         Installments and filing fees remain due from any previous case filed by the debtor.

The clerk shall serve a copy of this order on all parties of record.




                                                               ###

                                                           Page 2 of 2
